The opinion of the court was delivered by
Burch, J.:
The appeal was taken from a judgment confirming an award of compensation. The motion to réview alleged the award was not sustained by the evidence, and was contrary to the evidence. These matters are not grounds for review. (R. S. 44-528.) The motion also alleged the award was contrary to law. It was not charged the arbitrator acted without authority. The contention is he awarded compensation upon insufficient evidence, a matter which, in the proper exercise of his authority, an arbitrator must determine. The motion also alleged the award was fraudulently obtained — a proper ground for review. The allegation was not sustained by the record or by evidence aliunde.
It is contended here the limited review of awards provided by *332the workmen’s compensation act is not due process of law. The contention should have been made in the district court. If the contention had been made there, the district court would doubtless have held that employers are privileged to elect whether they shall be governed by the act and, having elected to come within its provisions, they may not complain of those provisions. (Shade v. Cement Co., 93 Kan. 257, 144 Pac. 249.)
The judgment of the district court is affirmed.